Citation Nr: 1517746	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-17 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, a videoconference hearing was held before the undersigned.  A transcript has been associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he has PTSD due to the stressor of being subjected to mortar attacks while serving in Vietnam.  The June 2012 rating decision on appeal denied service connection for PTSD on the basis that he did not have a diagnosis of PTSD.  On March 2012 VA examination, the examiner noted that the AOJ had conceded that the Veteran served in Vietnam in circumstances consistent with a fear of hostile military activity, but found that the Veteran did not have a diagnosis PTSD, and instead had a depressive disorder which was unrelated to service (as symptoms had onset only within the past year).

At the March 2015 hearing before the undersigned, the Veteran testified that he receives ongoing VA treatment for PTSD from Drs. Keyonis, Arlen, and Sackett.  Thereafter, VA treatment records were submitted (with waiver of AOJ initial consideration), and note a diagnosis of PTSD.  However, the records do not identify the symptoms and underlying stressor that support the diagnosis.  The records received do not appear to be the complete records of VA psychiatric treatment the Veteran has received.  As VA records are constructively of record, and because outstanding psychiatric treatment records may contain pertinent information, complete records of the Veteran's VA psychiatric treatment must be secured.  Furthermore, in light of the conflicting evidence as to whether the Veteran has a diagnosis of PTSD, another VA examination to determine whether he has such diagnosis/resolve the existing conflict in the evidence is necessary.   

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete copies of the updated clinical records of any (and all) pertinent VA evaluations and/or treatment the Veteran has received for his psychiatric disability, and specifically records of his evaluations/treatment by Drs. Keyonis, Arlen, and Sackett.  If the records are unavailable, it should be so noted (with explanation) for the record, and the Veteran should be so notified.

2.  Thereafter, the AOJ should then arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the nature and etiology of his psychiatric disability, and specifically whether he has a diagnosis of PTSD based on a fear of hostile military or terrorist activity.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner is advised that the AOJ has determined that the Veteran's service in Vietnam was under circumstances consistent with a fear of hostile military or terrorist.  Based on a review of the record and interview and examination of the Veteran, and considering 38 C.F.R. § 3.304(f)(3), the examiner should provide an opinion that responds to the following:

Does the Veteran at least as likely as not (a 50 % or better probability) have a diagnosis of PTSD based on a fear of hostile military/terrorist activity in service?  If not, the rationale must include an explanation of what requirement(s) for such diagnosis is/are not met.

The examiner must include rationale with all opinions.  If the opinion is to the effect that the Veteran does not have PTSD, the rationale should reconcile that finding with the fact that VA is providing him treatment for such diagnosis, and identify the likely etiology for the other psychiatric disability diagnosed (i.e., indicate whether it is related to service).

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

